Exhibit 2.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the "AGREEMENT") is made as of July 31, 2013 by and among Guar Global Ltd., a Nevada corporation ("PUBCO") on the one hand, and Pure Guar India Private Limited, a company organized under the laws of the Republic of India (the "COMPANY") and Mr. Amit Seth, a shareholder of the Company (the "SELLING SHAREHOLDER"), on the other hand. BACKGROUND A. The respective Boards of Directors of Pubco and the Company have determined that an acquisition by Pubco of Nine Thousand Nine Hundred Ninety Nine (9,999) shares of the Company's outstanding shares (the "SHARES") from the Selling Shareholder (the "PURCHASE"), upon the terms and subject to the conditions set forth in this Agreement, would be fair and in the best interests of their respective shareholders, and such Boards of Directors, along with the shareholders of the Company, have approved such Purchase, pursuant to which the Shares will be sold to Pubco in exchange for $1,692.43 (the "CONSIDERATION"). B. Pubco, the Company, and the Selling Shareholder desire to make certain representations, warranties, covenants and agreements in connection with the Purchase and also to prescribe various conditions to the Purchase. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, the parties agree as follows: ARTICLE I SALE AND PURCHASE 1.01 STOCK PURCHASE. Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the Nevada Revised Statutes ("NEVADA STATUTES"), at the Closing (as hereinafter defined) the parties shall do the following: a. The Selling Shareholder will sell, convey, assign, and transfer the Shares to Pubco by delivering to Pubco a stock certificate issued in the name of Pubco evidencing the Shares (the "SHARE CERTIFICATE"). The Shares transferred to Pubco at the Closing shall constitute Ninety Nine and 99/100 percent (99.99%) of the issued and outstanding equity interests of the Company. b. As consideration for the acquisition of the Shares, Pubco shall deliver to the Selling Shareholder the Consideration. 1.02 CLOSING. Unless this Agreement shall have been terminated and the transactions herein contemplated shall have been abandoned pursuant to Article VI and subject to the satisfaction or waiver of the conditions set forth in
